Cite as 2016 Ark. 219


                     SUPREME COURT OF ARKANSAS.
                                         No.   CR-16-266

                                                  Opinion Delivered May 19, 2016

 RASHUNE LEON RAGLON          PRO SE MOTION FOR BELATED
                   PETITIONER APPEAL
                              [JEFFERSON COUNTY CIRCUIT
V.                            COURT, NO. 35CR-14-27]

STATE OF ARKANSAS                        HONORABLE BERLIN C. JONES,
                              RESPONDENT JUDGE

                                                  MOTION TREATED AS MOTION
                                                  FOR RULE ON CLERK AND
                                                  APPOINTMENT OF COUNSEL AND
                                                  GRANTED; WRIT OF
                                                  CERTIORARI TO COMPLETE THE
                                                  RECORD WITHIN THIRTY DAYS
                                                  ISSUED.

                                        PER CURIAM


           A judgment entered in the Jefferson County Circuit Court on December 11, 2015,

 reflects that a jury found petitioner Rashune Leon Raglon guilty of second-degree murder

 and sentenced him to 600 months’ imprisonment in the Arkansas Department of

 Correction, with a statutory enhancement of 180 months, for an aggregate sentence of 780

 months’ imprisonment. On December 22, 2015, the trial court granted appointed trial

 counsel’s motion to be relieved. The order did not reflect that new counsel was appointed

 to represent Raglon on appeal, and, on December 28, 2015, Raglon filed a pro se notice of

 appeal.

           Now before us is Raglon’s pro se motion for belated appeal in which he seeks a writ

 of certiorari to bring up the record and proceed with an appeal of the judgment. Raglon
                                    Cite as 2016 Ark. 219

further appears to contend that his appointed trial attorney abandoned him and was

ineffective for failing to continue his representation of Raglon on appeal. Because the notice

of appeal was timely filed, we treat the motion for belated appeal as a motion for rule on

clerk to lodge the appeal. Early v. Hobbs, 2015 Ark. 313, 467 S.W.3d 150 (per curiam).

We grant the motion to lodge the record and issue a writ of certiorari to complete the

record as only a partial record has been tendered to this court. Because Raglon’s appointed

attorney was relieved by the trial court, we treat his request for relief in that regard as one

for appointment of counsel on appeal and grant it.

       Under Arkansas Rule of Appellate Procedure–Criminal 16(b) (2015), the trial court

was obligated to promptly appoint a new attorney when it relieved Raglon’s appointed

counsel. The failure of the trial court to appoint other counsel when it relieves an appointed

trial attorney is error that deprives an indigent convicted defendant of his right to a direct

appeal of the judgment. Wrenn v. State, 355 Ark. 558, 141 S.W.3d 362 (2004) (per curiam).

The direct appeal of a conviction is a matter of right, and a criminal defendant is entitled to

representation by counsel on his or her first appeal of right. Evans v. State, 356 Ark. 366,

151 S.W.3d 314 (2004) (per curiam) (citing Douglas v. California, 372 U.S. 353 (1963)).

Here, as in Wrenn, the defendant was unacceptably left to fend for himself and file a pro se

notice of appeal.

       Attorney Clinton W. Lancaster is appointed to represent Raglon. Although Raglon’s

pro se notice of appeal indicates that the complete transcript of the proceedings was ordered,

only the partial record has been tendered to this court. Our clerk is directed to lodge the

partial record. We issue the writ of certiorari to bring up a complete record within thirty

                                              2
                                   Cite as 2016 Ark. 219

days of this order. When the supplemental record is received, we direct the clerk to set an

appropriate briefing schedule for the matter.

       Motion treated as motion for rule on clerk and appointment of counsel and granted;

writ of certiorari to complete the record within thirty days issued.




                                                3